Case 2:20-cv-01199-TAD-KK Document 9 Filed 09/29/20 Page 1 of 2 PageID #: 50




                              UNITED STATES DISTRICT COURT

                             WESTERN DISTRICT OF LOUISIANA

                                    LAKE CHARLES DIVISION

GREG HARRISON, BRIAN THOMAS, SKIPPER                    CIVIL CASE NO.: 2:20-CV-1199
THOMAS, JR., DAMON RYAN, BRIAN BILBO,
JOHN LASALLE, MARC RACHAL, MARC                         JUDGE DOUGHTY
RIGMAIDEN & WILLIS WILLIAMS
                                                        MAGISTRATE JUDGE KAY
VERSUS

PHILLIPS 66 COMPANY & WESTLAKE
CHEMICAL CORP.

                CORPORATE DISCLOSURE STATEMENT OF PHILLIPS 66 COMPANY

       Now into Court, through undersigned counsel, comes and appears Defendant, PHILLIPS 66

COMPANY, who, pursuant to the provisions of Fed. R. Civ. Proc. 7.1, submits the following

Corporate Disclosure Statement:

       Phillips 66 Company certifies that the following is a full and complete list of any parent

corporation or publicly held corporation that owns 10% or more of the stock of Phillips 66 Company:

         Phillips 66 Company is a wholly-owned subsidiary of Phillips 66 (NYSE: PSX).
         Phillips 66 Company is not publicly traded. No other publicly held entity holds
         more than a 10% interest in Phillips 66 Company.




              Greg Harrison, et al. v. Phillips 66 Company, et al. - Civil Case No.: 2:20-cv-1199
                          Corporate Disclosure Statement – Phillips 66 Company
                                                   Page 1 of 2
Case 2:20-cv-01199-TAD-KK Document 9 Filed 09/29/20 Page 2 of 2 PageID #: 51




                                                       Respectfully submitted,

                                                       VEAZEY FELDER & RENEGAR

                                                       /s/ G. Andrew Veazey
                                                       G. ANDREW VEAZEY #21929 T.A.
                                                       BRADFORD H. FELDER #25046
                                                       DONA K. RENEGAR #21834
                                                       Rebecca K. Bayless #32334
                                                       2 Flagg Place
                                                       Post Office Box 80948
                                                       Lafayette, Louisiana 70598-0948
                                                       Phone: (337) 234-5350
                                                       Fax: (337) 234-5310
                                                       Email: aveazey@vfrlawfirm.com

                                                       ATTORNEYS FOR PHILLIPS 66 COMPANY




          Greg Harrison, et al. v. Phillips 66 Company, et al. - Civil Case No.: 2:20-cv-1199
                      Corporate Disclosure Statement – Phillips 66 Company
                                               Page 2 of 2
